DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 5, 7, and 8 are rejected under 35 U.S.C. 102(b)(1) as being anticipated by Ji et al., “An On-line Accurate Measurement Method for Nano Film Thickness,” (hereinafter Ji).
Regarding claim 5, Ji teaches a device for measuring varnish film thickness of a printing product to obtain varnish film thickness of a printing product in which a pattern is printed on a base of the printing product with ink, and then varnish is coated thereon, wherein the device comprising a film thickness detection device that detects, in a noncontact manner, film thickness of varnish coated (“thin film thickness measurement,” Abstract; “measuring the shift of an interference peak,” Abstract) directly on metal foil that is attached on a base of a printing product and has a smooth surface (this limitation refers to the material or article worked upon by the apparatus, and is incapable of patentably distinguishing an otherwise identical prior art apparatus, as set forth in MPEP § 2115. In this instance, the apparatus used to perform the method of Ji is 
Regarding claim 7, Ji teaches the invention of claim 5, as set forth in the rejection of claim 5 above. Ji also teaches wherein the metal foil is a hologram or security thread provided at a pattern portion of the printing product (this limitation refers to the material or article worked upon by the apparatus, and is incapable of patentably distinguishing an otherwise identical prior art apparatus, as set forth in MPEP § 2115. In this instance, the apparatus used to perform the method of Ji is capable of working with such an article.).
Regarding claim 8, Ji teaches the invention of claim 5, as set forth in the rejection of claim 5 above. Ji also teaches wherein the metal foil is attached to a margin of the printing product (this limitation refers to the material or article worked upon by the apparatus, and is incapable of patentably distinguishing an otherwise identical prior art apparatus, as set forth in MPEP § 2115. In this instance, the apparatus used to perform the method of Ji is capable of working with such an article.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, US Patent Number 9,656,506 B1 (hereinafter Reddy) in view of Ji.
Regarding claim 1:
Reddy teaches a method for measuring varnish film thickness of a printing product to obtain varnish film thickness of a printing product in which a pattern is printed on a base of the printing product with ink, and then varnish is coated thereon, wherein the method comprising:
attaching metal foil (20, Fig. 4) having a smooth surface on a base of a printing product (16, Fig. 4); and
coating varnish directly on the metal foil (varnish layer 22, Fig. 4).
Reddy does not teach detecting film thickness of varnish coated directly on the metal foil, using a noncontact film thickness detection device.
Ji teaches a method for measuring varnish film thickness of a printing product to obtain varnish film thickness of a printing product in which a pattern is printed on a base of the printing product with ink, and then varnish is coated thereon, wherein the device comprising a film thickness detection device that detects, in a noncontact manner, film thickness of varnish coated (“thin film thickness measurement,” Abstract; “measuring the shift of an interference peak,” Abstract), which method is simple and fast in operation.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reddy to use the method of Ji to measure the thickness of the varnish coating layer by an non-contact interference method, thereby resulting in detecting film thickness of varnish coated directly on the metal foil, using a noncontact film thickness detection device.
Regarding claim 3, the combination of Reddy and Ji teaches the invention of claim 1, as 
Regarding claim 4, the combination of Reddy and Ji teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Reddy and Ji also teaches wherein the metal foil is attached to a margin of the printing product (Reddy: 20 is in the margins of the product, Fig. 1).
Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Ji as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 2:
The combination of Reddy and Ji teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
The combination of Reddy and Ji does not teach wherein difference between a reference film thickness set in advance and the varnish film thickness detected by the film thickness detection device is compared to an acceptable value set in advance to make a failure/no-failure judgement on the varnish film thickness.
AAPA teaches that it is useful to make a failure/no-failure judgment as to whether the coating thickness is sufficient (¶ 0005).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Reddy to make a failure/no-failure judgment of the coating thickness, as disclosed by AAPA, because this would advantageously allow one to ensure the desired amount of coating is present, thereby resulting in wherein difference between a 
Regarding claim 9, the combination of Reddy, Ji, and AAPA teaches the invention of claim 2, as set forth in the rejection of claim 1 above. The combination of Reddy, Ji, and AAPA also teaches wherein the metal foil is a hologram or security thread provided at a pattern portion of the printing product (Reddy: security thread 20, 24, Figs. 1 and 4).
Regarding claim 10, the combination of Reddy, Ji, and AAPA teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Reddy, Ji, and AAPA also teaches wherein the metal foil is attached to a margin of the printing product (Reddy: 20 is in the margins of the product, Fig. 1).
Claims 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of AAPA.
Regarding claim 6:
Ji teaches the invention of claim 5, as set forth in the rejection of claim 5 above.
Ji does not teach wherein the device comprises a film-thickness measurement unit that compares difference between a reference film thickness set in advance and the varnish film thickness detected by the film thickness detection device to an acceptable value set in advance to make a failure/no-failure judgement on the varnish film thickness.
AAPA teaches that it is useful to make a failure/no-failure judgment as to whether the coating thickness is sufficient (¶ 0005).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ji to make a failure/no-failure judgment of 
Regarding claim 11, the combination of Ji and AAPA teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Ji and AAPA also teaches wherein the metal foil is a hologram or security thread provided at a pattern portion of the printing product (this limitation refers to the material or article worked upon by the apparatus, and is incapable of patentably distinguishing an otherwise identical prior art apparatus, as set forth in MPEP § 2115. In this instance, the apparatus used to perform the method of Ji is capable of working with such an article.).
Regarding claim 12, the combination of Ji and AAPA teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Ji and AAPA also teaches wherein the metal foil is attached to a margin of the printing product (this limitation refers to the material or article worked upon by the apparatus, and is incapable of patentably distinguishing an otherwise identical prior art apparatus, as set forth in MPEP § 2115. In this instance, the apparatus used to perform the method of Ji is capable of working with such an article.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
30 January 2021


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853